Order of the Supreme Court, Bronx County (Irma V. Santaella, J.), entered on January 23, 1986, which denied the application of the conservator to transfer the conservatee from a nursing home in Bronx County to one located in Maine, is reversed on the law, the facts and in the exercise of discretion, and the application granted, without costs or disbursements.
The conservatee herein now resides at the Bainbridge Nursing Home in Bronx County. The conservator, her grandnephew, resides in Winthrop, Maine. He has made the instant application to transfer his ward to Nicolson’s Nursing Home in Winthrop, Maine. According to the conservator, the facility in Maine would provide care which is at least comparable to that which the conservatee currently receives and at half the cost. Moreover, the home in Maine, the conservator asserts, is housed in an attractive building situated in a pleasant suburban area. Even more significantly, many of the surviving members of the conservatee’s family reside in Winthrop and, therefore, will be in a position to visit her, which is not the situation at the present time. The medical director of the Bronx nursing home states that the move to Maine will not harm the conservatee medically although there may be some increase in her disorientation until she adjusts to her new surroundings. The conservator also points out that the conservatee’s property, including her bank accounts, would remain in New York under the jurisdiction of the New York courts, as would the conservatorship itself. Under these circumstances, it appears that the best interests of the conservatee would be served by permitting the transfer, and the Supreme Court should thus have granted the application. Concur— Sandler, J. P., Milonas, Kassal, Rosenberger and Wallach, JJ.